1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PERCY LEE RHODES,                               )   Case No. 1:18-cv-00013-SKO
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION TO
13          v.                                           REOPEN THE CASE
                                                     )
14                                                   )
     CITY OF FRESNO, et al.,
                                                     )   (Doc. 27)
15                  Defendants.                      )
                                                     )
16                                                   )

17
18          Plaintiff Percy Lee Rhodes, proceeding pro se, filed this civil rights action pursuant to 42

19   U.S.C. § 1983 in Fresno County Superior Court on October 5, 2016. (Doc. 1 at 5–43.) Defendants

20   removed the case to this Court on December 29, 2017. (Doc. 1.)

21          On September 4, 2018, Plaintiff filed a “Stipulation of Dismissal Without Prejudice as to the

22   Defendants by Percy Lee Rhodes” (the “Stipulation”) seeking to dismiss this case without prejudice

23   pursuant to Federal Rule of Civil Procedure (“Rule”) 41(a)(1)(A)(ii). (Doc. 23.) Although the

24   Stipulation stated Defendants “agree and stipulate” to dismiss the case, the Stipulation was only signed

25   by Plaintiff and not signed by “all parties who have appeared” in the case as required by Rule

26   41(a)(1)(A)(ii). (See id.)
27          On September 5, 2018, the Court entered an order directing Defendants to file a response to the

28   Stipulation. (Doc. 24.) On September 7, 2018, Defendants filed a “Fully Executed Stipulated

                                                         1
1    Dismissal” agreeing to Plaintiff’s request for dismissal of this case without prejudice, which was

2    signed by all parties who have appeared in the case. (Doc. 25.) In light of the parties’ fully-executed

3    stipulation of dismissal, the Court closed the case on September 10, 2018. (Doc. 26.)

4             On August 6, 2019, Plaintiff filed a “Motion/Order to Reopen Case Under Civil P Rule 60 (B)”

5    but did not state the reason he is seeking to reopen the case. (Doc. 27.) Plaintiff does state, however,

6    that “[n]o prejudice will be suffered by defendants if case is reopened.” (Id. at 1.)

7             A stipulated dismissal under Rule 41 requires no action on the part of the court and divests the

8    court of jurisdiction upon the filing of the stipulation. Commercial Space Management Co., Inc. v.

9    Boeing Co., Inc., 193 F.3d 1074, 1076 (9th Cir. 1999) (“a Rule 41(a)(1) dismissal, once filed,

10   automatically terminates the action, and thus federal jurisdiction, without judicial involvement.”).

11   Therefore, when the stipulation of dismissal signed by all parties who had appeared was filed pursuant

12   to Rule 41(a)(1)(A)(ii) on September 7, 2018, the case was terminated and this Court was divested of

13   jurisdiction over Plaintiff’s case. As the stipulation of dismissal in this case provided Plaintiff’s

14   complaint was dismissed without prejudice, he is free to file a new complaint. However, Plaintiff’s

15   motion to reopen this case, (Doc. 27), is DENIED for lack of jurisdiction.

16            The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed on

17   the docket for this matter.

18
19   IT IS SO ORDERED.

20
     Dated:     August 7, 2019                                      /s/   Sheila K. Oberto              .
21                                                       UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                          2
